J-S82003-18



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :  IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
              v.                         :
                                         :
                                         :
DERRICK WILLIAMS                         :
                                         :
                   Appellant             : No. 220 EDA 2018


          Appeal from the Judgment of Sentence March 27, 2017
           in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0010939-2013

BEFORE:      LAZARUS, J., OLSON, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED MARCH 08, 2019

      I join the majority memorandum. I agree with the Majority’s analysis

with respect to Appellant’s weight-of-the-evidence claim, where this Court

holds that pursuant to Ambruster v. Horowitz, 813 A.2d 698 (Pa. 2002),

this Court may rule on such a claim where a trial judge is unavailable to do

so.

      However, I also point out that pursuant to the Pennsylvania statutes

governing the assignment of judges, “any judge may be temporarily

assigned to another court and may there hear and determine any matter

with like effect as if duly commissioned to sit in such other court.” 42 Pa.C.S.

§ 4121(a).    Thus, our Supreme Court has the authority to appoint Judge

Nichols to the Philadelphia Court of Common Pleas temporarily for the

purpose of addressing Appellant’s weight-of-the-evidence claim.


____________________________________
* Retired Senior Judge assigned to the Superior Court.